         Case 5:18-cv-01096-PRW Document 31 Filed 07/24/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

(1) CHRISTOPHER SMOAK, an                    )
individual residing in California,           )
                                             )
                      Plaintiff,             )
                                             )
vs.                                          )       Case No. CIV-18-1096-PRW
                                             )
(1) BITCOIN MARKET, LLC, an                  )
Oklahoma limited liability company;          )
(2) DUSTIN W. DOLLAR, an individual          )
residing in Oklahoma; and (3) TIFFANY        )
DOLLAR, an individual residing in            )
Oklahoma,                                    )
                                             )
                      Defendants.            )

                                     DEFAULT JUDGMENT

       In accordance with the order entered this date, judgment is entered in favor of Plaintiff and

against Defendants in the amount of $723,143.50.

       IT IS SO ORDERED this 24th day of July, 2019.
